

115 HR 7139 IH: Asylum at Designated Arrival Ports and Terminals Act 2018
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7139IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. Gohmert introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that an alien may only apply for asylum at
			 a designated port of arrival, and for other purposes.
	
 1.Short titleThis Act may be cited as the Asylum at Designated Arrival Ports and Terminals Act 2018 or the ADAPT Act of 2018. 2.Limitation on application for asylumThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—
 (1)in section 208(a) (8 U.S.C. 1158(a))— (A)in paragraph (1)—
 (i)by striking is physically present in the United States or who arrives in the United States (whether or not at a designated port of arrival and including an alien who is brought to the United States after having been interdicted in international or United States waters), irrespective of such alien's status, and inserting who arrives in the United States at a designated port of arrival; and
 (ii)by inserting before the period at the end the following: only if the alien applies for asylum at a designated port of arrival; and (B)in paragraph (2)(B), by striking within 1 year after the date of and inserting immediately upon; and
 (2)in section 235(b)(1)(B) (8 U.S.C. 1225(b)(1)(B)), by striking or is described in clause (iii). 